Citation Nr: 1015978	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-29 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected 
residuals of a right knee arthroscopy.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
residuals of a right knee arthroscopy.

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to service-connected 
residuals of a right knee arthroscopy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had service with U.S. Marine Corps Reserves, 
including active duty from November 1989 to May 1990 and from 
November 1990 to May 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law 
Judge in March 2009, and a transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  The Veteran injured his left knee in service.

2.  The Veteran's current left knee disorder, diagnosed as 
recurrent left knee effusion, is related to service.

3.  A lumbar spine disorder was not manifest during service; 
associated pathology was not identified until 2003. 

4.  The Veteran's current low back disorder, diagnosed as 
lumbar disc disease, is unrelated to service and is not due a 
service-connected disability.

5.  The Veteran does not currently have a bilateral hip 
disability which was incurred in service or which is due to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  With resolution of doubt in the Veteran's favor, a left 
knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

2.  A lumbar spine disorder was not incurred in or aggravated 
by service and is not secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  A bilateral hip disorder was not incurred in or 
aggravated by service and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran filed his claims in April 2007, the amendment 
is applicable to the current claim. 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Knee

In the present case, the Veteran contends that his current 
diagnosis of recurrent left knee effusion is related to his 
service-connected right knee disability.  Although he does 
not allege at this time that his left knee disorder is 
directly related to service, when determining service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).

Turning first to whether the Veteran may be entitled to 
service connection on a direct basis, the evidence 
demonstrates that the Veteran has a current disability of the 
left knee.  In this regard, he was diagnosed with recurrent 
left knee effusion pursuant to a February 2007 private 
treatment report, as well as in a June 2008 VA examination. 

Further, service treatment records indicate that the Veteran 
sought treatment for a left knee injury in service.  
Specifically, according to a January 1990 service treatment 
report, he complained of stiffness and soreness of the left 
knee.  Although examination of the left knee did not reveal 
any edema, crepitation, or masses, the impression was of a 
left knee lateral collateral ligament strain.  Additionally, 
according to a follow-up examination in June 1990, his left 
knee problems did not dissipate.  In fact, it was noted that 
experienced pain in his "whole" knee, and, although he was 
able to run a 12-mile run the previous day, it was noted that 
he walked with a mild limp.  The assessment provided was of 
general overuse, and a specific diagnosis could not be 
determined.  

In determining whether there is a medical nexus between the 
Veteran's current disability and the symptoms he experienced 
in service, the Board notes that the June 2008 VA 
examination, which provided an opinion that his left knee 
disorder was unrelated to his service-connected right knee 
disability, did not comment on whether his left knee disorder 
was otherwise related to the left knee pathology demonstrated 
in service.  

However, the Veteran's family practitioner submitted a March 
2009 medical opinion in support of the Veteran's claim for 
service connection.  Specifically, after a review of the 
service treatment records, he indicated that the fluid 
accumulation in his left knee was "as most likely caused by 
or a result of" service.  In determining that the fluid 
accumulation that he now experiences is related to service, 
the private physician emphasized the fact that he began to 
seek treatment for his left knee in service as a result of 
the injury he experienced in boot camp. 

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinion of record that is favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  
Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports the establishment of 
service connection for a left knee disorder.  As such, the 
appeal is granted. 

Lumbar Spine Disorder

With regard to the Veteran's claim for a lumbar spine 
disorder, the Board acknowledges that he has been diagnosed 
with a current disability.  In this regard, the June 2008 VA 
examination stated that he had lumbar disc disease, and a 
subsequent April 2009 private treatment report noted a disc 
bulge at L4-5 that contributed to his complaints of low back 
pain.

	However, service treatment records reflect no complaints of, 
treatment for, or a diagnosis related to the lumbar spine or 
any symptoms reasonably attributed thereto.    In fact, even 
though the Veteran complained of various musculoskeletal 
symptoms in a July 1994 VA examination shortly after service 
separation, the examination was silent as to any low back 
pathology or complaints.  To the contrary, it was noted that 
his carriage, posture, and gate were all "normal."  For 
these reasons, the Board finds that a chronic lumbar spine 
disorder was not manifest in service.
	
	Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  In 
this regard, it was not until a February 2007 private 
treatment report that low back pain was reported.  Moreover, 
in the June 2008 VA examination, he reported a history of 
back pain for five years, dating the onset of his low back 
symptoms to 2003.  This is the first recorded symptomatology 
related to a low back disorder, coming more than 10 years 
after discharge from active duty, and does not reflect 
continuity of symptomatology.
	
	The Board has also considered the Veteran's statements that 
he may have injured his lumbar spine in service after his 
right knee caused him to fall and land on his back.  Assuming 
that these contentions assert a continuity of symptoms, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).   In determining whether statements submitted by the 
Veteran are credible, however, the Board finds that his 
reported history is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorder began in 
service, service treatment records are absent of any 
complaints.  Moreover, when underwent a July 1994 
examination, he did not report that his low back 
symptomatology was related to an in-service history of a fall 
or that it was of longstanding duration, despite the fact 
that he claimed other musculoskeletal symptoms.  His silence, 
when otherwise reporting his past medical history constitutes 
negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because 
the declarant has a strong motive to tell the truth in order 
to receive proper care).
	 
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements); Caluza v. Brown, 7 Vet. App. 498 (1995) 
(indicating that the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant); Wood v. Derwinski, 1 
Vet. App. 190 (1991) (indicating that the Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences).
	
	However, service connection may nonetheless be granted when 
the evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's lumbar spine disorder to active duty 
or to his service-connected right knee disability, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a June 2008 VA examination undertaken specifically to address 
the nature and etiology of his lumbar spine disorder.  After 
a physical examination, the examiner diagnosed the Veteran 
with lumbar disc disease.  However, the VA examiner expressly 
opined that it was "not related to his right knee."  In 
determining that his present condition was unrelated to his 
service-connected disability, the examiner noted that the 
right knee miniscectomy was not shown to be etiologically 
related to his lumbar disc disease by medical literature.  
Moreover, there is no contradicting medical evidence of 
record.  In this regard, the internet research submitted to 
the Veteran, which describes the causes of an antalgic gait, 
does not establish a medical link between a bulging disc or 
disc disease and a knee disorder.  Therefore, the Board finds 
the VA examiner's June 2008 opinion to be of great probative 
value on the issue of medical causation.
	
	The Board recognizes that the June 2008 VA examiner did not 
expressly provide an opinion regarding whether the Veteran's 
lumbar spine disorder may have otherwise been related to 
service on a direct basis.  However, given the absence of in-
service evidence of chronic manifestations of a low back 
disorder, the absence of identified symptomatology for many 
years after separation, and the fact that his statements as 
to an in-service injury and continuity of symptomatology are 
found to lack credibility, a medical opinion on the issue of 
direct service connection is not required in this case, as 
the evidence weighs against a finding of an in-service injury 
or disease.  
	
In essence, the Veteran has offered only his own 
unsubstantiated opinion of the possibility of a medical 
connection between his lumbar spine disorder and service, 
including as a result of his service-connected right knee 
disorder.  However, his assertions are not probative because 
he is not shown to have the training, expertise, or 
experience to provide the etiology of this disorder.  Thus, 
his statements alleging that his current disability stemmed 
from service or a service-related disability are without 
probative value.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection, on both a direct basis and as secondary 
to his service-connected knee disability, and there is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.

Bilateral Hip Disorder

	In addition to the regulations governing service connection 
cited above, the law provides that service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  
 
At this time, there is no competent evidence that the Veteran 
has a current disease or injury of the hips.  According to 
private medical records, in February 2007, the Veteran 
reported tenderness in the hip on range of motion testing.  
However, radiographs of the hips taken in February 2007 were 
negative.  Moreover, in March 2007, his private physician 
assessed that he had "chronic low back pain with right hip 
pain probably secondary to a bulging disc at L4-5."  

In order to further to determine the nature and etiology of 
the Veteran's bilateral hip complaints, a June 2008 VA 
examination was conducted.  At the examination, he reported a 
three year history of bilateral hip pain, aggravated by 
prolonged standing, prolonged sitting, and lifting.  However, 
physical examination of the hip joints revealed no tenderness 
in the lateral aspects of the hips, and there was no 
crepitus, deformity, erythema, effusion, or instability 
found.  It was noted, however, that he did have occasional 
flare-ups of pain.  As a result of the examination and after 
interviewing the Veteran, the VA examiner determined that 
there was "[n]o evidence of hip disease."  Instead, it was 
the examiner's impression that the Veteran may have probable 
referred pain from the lumbar spine, which, as discussed 
above in detail, has not been related to service.  

The Board has considered the Veteran's statements that he 
experiences chronic pain in his hips, and again acknowledges 
his competency to report symptoms, such as pain, that comes 
to him through his senses.  Layno, 6 Vet. App. at 470.  
However, while he is competent to report the symptoms he 
experienced through his senses, he is not been shown to be 
qualified to diagnose his symptomatology as a bilateral hip 
disorder.

The Veteran's claim for service connection with complaints of 
bilateral hip pain, without underlying pathology, must fail 
because there is no sufficient showing these symptoms derive 
from an in-service disease or injury or otherwise are related 
to his service-connected right knee disability.  The evidence 
must show the existence of a current disability, and one that 
has resulted from a disease or injury that occurred in the 
line of duty.  In the absence of an identified disease or 
injury, service connection may not be granted.  See Sanchez-
Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  

In light of the absence of any evidence of a current 
bilateral hip disability, service connection must be denied.  
Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the Veteran's claim for service 
connection for a bilateral hip disorder, the Board is unable 
to grant the benefits sought.

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the Veteran's claim for service connection for 
a left knee disorder, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  

As to his remaining service-connection claims, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in April 2007 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate his service-connection claims, both 
on a direct and a secondary basis, and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, in April 
2007, the RO also provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date, for his claims.  
With that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA service treatment records, and 
the Veteran submitted private medical evidence, internet 
research materials regarding antalgic gait, and statements on 
his behalf.   In addition, he was provided an opportunity to 
set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in March 2009.  

Further, a medical examination and specific medical opinions 
pertinent to the issues on appeal were obtained in June 2008.  
The Board further finds that the VA examination was adequate 
for evaluation purposes.  In this regard, the examiner 
reviewed the claims file, interviewed the Veteran, and 
conducted a physical examination.  Of importance, there is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  

In light of the discussion above, the Board finds that the 
available records and medical evidence have been obtained in 
order to make determinations as to these claims.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is granted.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral hip disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


